COUGAR OIL AND GAS CANADA, INC. Interim Financial Statements 1ST QUARTER March 31, 2011 and 2010 (Unaudited – Prepared by Management) Notice of No Auditor Review of Interim Financial Statements In accordance with National Instrument 51-102 released by the Canadian Securities Administrators, the Company discloses that its auditors have not reviewed these unaudited interim financial statements as at and for the three months ended March 31, 2011 and 2010. COUGAR OIL AND GAS CANADA, INC. INTERIM BALANCE SHEETS (UNAUDITED - REPORTED IN CANADIAN DOLLARS) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable, other Prepaid expenses and deposits (note 2) Total current assets Oil and natural gas properties, full cost accounting (note 3) Proved properties Less:accumulated depreciation, depletion and amortization ) ) Net Undeveloped properties excluded from amortization (note 3) Furniture and fixtures, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses (note 4) $ $ Operating line of credit (note 5) Current maturities of long term debt (note 6) Short term notes payable (note 6) Related party obligations (note 11) Total current liabilities Long term debt (note 6) Intercompany note (note 7) - Asset retirement obligations (note 8) Total liabilities Commitments and contingencies (note 12) Stockholders' equity (notes 9 & 10) Common stock, no par value; unlimited authorized; 67,870,281 and 64,047,111 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid in capital Deficit ) ) Other comprehensive income (loss) ) Total stockholders' equity: Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim financial statements COUGAR OIL AND GAS CANADA, INC. INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED – REPORTED IN CANADIAN DOLLARS) 3 Months Ended 3 Months Ended March 31, March 31, REVENUE: Oil sales, net of royalties $ $ EXPENSES: Operating General and administrative Impairment of oil and gas properties - Depletion, depreciation and amortization Total expenses Net loss from operations ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Net loss before income taxes ) ) Provision for income taxes - - NET LOSS $ ) $ ) Loss per common stock, basic and fully diluted $ ) $ ) Weighted average number of outstanding shares, basic and fully diluted Comprehensive loss: Net loss $ ) $ ) Foreign currency translation gain (loss) ) ) Comprehensive loss: $ ) $ ) The accompanying notes are an integral part of these unaudited interim financial statements COUGAR OIL AND GAS CANADA, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY FROM NOVEMBER 21, 2008 (DATE OF INCEPTION) THROUGH March 31, 2011 (REPORTED IN CANADIAN DOLLARS) Additional Other Common stock Paid in Comprehensive Shares Amount Capital Deficit Income (loss) Total Balance, December 31, 2009 $ $ $ ) $ ) $ Common stock issued in exchange for related party note receivable - - - Effect of merger with Cougar Oil and Gas Canada, Inc. (formerly Ore-More Resources, Inc.) ) - - - ) Common stock issued in exchange for exercise of warrants - - - Fair value of issued options - Foreign currency translation loss - ) ) Net loss - - - ) - ) Balance, July 31, 2010 $ $ $ ) $ ) $ Common stock issued in exchange for exercise of warrants - - - Common stock issued for debt repayment - - Fair value of issued options - Foreign currency translation gain - Net loss - - - ) - ) Balance, December 31, 2010 $ $ $ ) $ $ Common stock issued in exchange for exercise of warrants - - - Fair value of beneficial conversion feature on debt - - Fair value of issued options - Foreign currency translation gain - ) ) Net loss - - - ) - ) Balance, March 31, 2011 $ $ $ ) $ ) $ The accompanying notes are an integral part of these financial statements COUGAR OIL AND GAS CANADA, INC. INTERIM STATEMENTS OF CASH FLOWS (UNAUDITED - REPORTED IN CANADIAN DOLLARS) 3 Months Ended 3 Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, accretion and depletion Impairment loss on oil and gas properties - Gain on settlement of operating agreement - - Gain on asset retirement - - Fair value of vested options for services rendered Changes in: Accounts receivable ) ) Prepaid and other Accounts payable and accrued expenses Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITES: Property acquisition and development ) ) Purchase of equipment ) ) Cash acquired from acquisition of Ore-More Resources, Inc. - - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock, net of costs - ) Proceeds from exercise of warrants - Proceeds from operating line of credit Proceeds from (repayments of) short term borrowing - Repayments of related party loans ) ) Proceeds from long-term debt net of repayments Net cash provided by financing activities Effect on foreign currency rate change on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents-beginning of period - Cash and cash equivalents-end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid $
